Citation Nr: 0944005	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  04-35 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to October 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In January 2006, the Board remanded the Veteran's claim to 
afford him a requested hearing before a Veterans Law Judge at 
the RO.  In March 2006, the Veteran withdrew his hearing 
request.  38 C.F.R. § 20.704 (d) (2009).

The Veteran's appeal was again before the Board in December 
2006, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

In its December 2006 Remand, the Veteran's claim for 
entitlement to service connection for a generalized anxiety 
disorder (see October 2004 VA Form 9) was referred to the RO 
for initial action.  The record does not reflect that the RO 
has adjudicated this claim.  Subsequent to the Board's 
remand, the United States Court of Appeals for Veterans 
Claims held that a claim for service connection for PTSD, 
also encompasses any other diagnosed psychiatric disability 
manifested by the claimed symptoms.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).



FINDING OF FACT

The Veteran does not have PTSD and other current psychiatric 
disabilities are unrelated to service.



CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability to include PTSD are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In March 2007 and August 2009 letters, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection.  The letters satisfied the second and 
third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by the March and August 2009 letters.  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

There was a timing deficiency with the March and August 2009 
letters, because they were provided after the initial denial 
of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.  
Id.

There are specific notice requirements in the case of a claim 
for service connection for PTSD based on personal assault.  
38 C.F.R. § 3.304(f)(4) (2009).  It does not appear that the 
Veteran has received such notice, and one of his claimed 
stressors involves a personal assault.  The absence of such 
notice is not prejudicial, however.  The required notice 
pertains to credible supporting evidence of the claimed 
stressor.  In the instant case, the Veteran's claim for 
service connection for PTSD turns on the absence of a 
diagnosis of that disorder, not on whether a stressor is 
supported.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, private treatment 
records and records from various federal agencies.  

The Veteran, through his representative, has asked that he be 
afforded a VA examination to determine the etiology of his 
mental disorder.  See October 2009 Written Brief 
Presentation.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The medical evidence currently of record is sufficient to 
reach a decision.  Extensive mental health treatment records 
contain no diagnoses of PTSD.  The Veteran has been assessed 
or diagnosed as having a number of other psychiatric 
disabilities.  There is, however, no competent evidence that 
these conditions may be related to service.  No mental health 
professional has linked them to service, and the Veteran has 
not reported a continuity of symptomatology extending from 
service.  

The Veteran's representative argued in a brief to the Board 
that there is evidence of a link between a current 
psychiatric disability and service.  This evidence, he argued 
consists of the Veteran's report during treatment of being 
beaten up during a riot in 1969.  This report, however, 
pertains to an event in service and in no way provides 
evidence that a current psychiatric disability is related to 
that event.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred; except that in the case 
of a combat Veteran claiming a combat stressor, credible 
supporting evidence is generally not required.  See 38 C.F.R. 
§ 3.304(f) (2009).

The Veteran contends that he had many stressful experiences 
during active military duty in Vietnam, which caused him to 
develop PTSD.  Specifically, he claims that in October 1969, 
while in British barracks, his unit was ordered to alert 
status to steam off the coast of Vietnam.  He also claims 
that during that time, he had constant watch guard duty 
aboard the USS Mountrail and a troop carrier with about 1,500 
other marines, and that he was constantly on alert with high 
levels of anxiety.  The Veteran also claims that he was 
beaten by a sergeant for having his hands in his pockets; 
that he lived in a constant state of fear; and that he was 
made to march until his feet bled.  However, he did not seek 
medical attention in service for his injuries out of a fear 
of repercussions for complaining.  The Veteran also reports 
that he was "caught up" in a race riot at Camp Lejune, 
North Carolina in 1969, in which one of his best friends was 
killed.  He also claims that during the riot, he had to sleep 
in full dress, including helmets, and that there were 
constant fire watches and guard details.  See September 2003 
stressor statement.  

Service treatment records are negative for any evidence of a 
psychiatric disorder.  During a July 1998 psychological 
evaluation by K.B., the Veteran was noted to be suffering 
from moderately severe depression, secondary to a back injury 
and financial concerns.  During February and October 2004 
examinations conducted by H.E.B., Jr., MD, the Veteran was 
diagnosed as having chronic pain syndrome, severe with 
depression and an obsessive personality.  

Outpatient treatment records from the VA Medical Center in 
Winston-Salem, North Carolina dated from November 2003 to 
July 2009 show that the Veteran has been diagnosed with major 
depressive disorder (MDD) without psychosis and with insomnia 
and adjustment disorder with depression and anxiety and that 
he has reported symptoms of sleep deprivation and depression.  
He also reported stress related to back problems, marital 
difficulties and concerns over finances and family.  However, 
there is no evidence of a diagnosis of PTSD in these records.  

Even during a mental health consultation in September 2007, 
when the Veteran indicated that his goal was to control his 
outbursts, "PTSD" and cope with his current problems; and 
reported stressors, such as being beat up in a riot in 1969; 
there was no diagnosis.  The examiner indicated that the plan 
was to schedule the Veteran for psychiatry, PTSD Education 
Group and an evaluation with PCT to meet his goal of coping 
with his problems and his reported PTSD.  

During his initial psychiatric evaluation in October 2007, 
the examiner noted the Veteran's complaints of feeling 
depressed and also noted the Veteran's reports of trying to 
get service-connected for PTSD, but being told that he didn't 
have it.  He also noted that the Veteran had been separated 
from his wife for one week, after 37 years of marriage.  The 
diagnosis was MDD without psychosis, marital conflicts and 
adjustment disorder with depression and anxiety.  

In January 2008, the Veteran reported problems with PTSD 
related to racial riots in 1968 at Camp Lejune, North 
Carolina and an assault by his drill instructor during basic 
training, which he claimed he was not able to get over.  The 
diagnosis was MDD without psychosis and with insomnia, rule 
out PTSD.  Later psychological evaluations in May, November 
and December 2008 show that the Veteran continued to only be 
diagnosed with MDD.  These records do not contain a current 
diagnosis of PTSD.  Furthermore, the Veteran has neither 
submitted nor identified any other medical evidence 
suggesting that he has PTSD.  

While the Veteran is apparently of the opinion that he has 
PTSD, VA regulations require that PTSD be diagnosed in 
accordance with the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2009).  The proper use of the DSM-IV 
requires specialized clinical training.  DSM-IV, Cautionary 
Statement.  As a lay person, the Veteran lacks the clinical 
training needed to make a diagnosis in accordance with the 
DSM-IV.

The Veteran has been diagnosed as having a number of other 
psychiatric disabilities.  There is no competent evidence 
linking these disabilities to service.  No mental health or 
medical professional has suggested such a link.  The Veteran 
has never reported that the current psychiatric symptoms 
began in service and there is no other evidence of a 
continuity of symptomatology.  The Veteran has at times 
attributed his variously diagnosed psychiatric disabilities 
to in-service stressors, but it would require clinical 
training and expertise to be able to say that a psychiatric 
disability was caused by one event as opposed to another.  
See DSM-IV, see also 38 C.F.R. § 3.304(f) (requiring medical 
evidence of a link between PTSD and a specific stressor).

Inasmuch as there is no competent diagnosis of PTSD and no 
competent evidence linking any other psychiatric disability 
to service, the preponderance of the evidence is against the 
claim.  As such, reasonable doubt does not arise and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


